




FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of October
30, 2015, is by and among CHUY’S HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Guarantors, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”), and the
Lenders.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of November 30, 2012 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement,
as amended hereby);


WHEREAS, the Credit Parties have requested that the Lenders make certain
amendments to the Credit Agreement as set forth herein; and


WHEREAS, the Lenders have agreed to amend the Credit Agreement subject to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to “Applicable Margin”. The definition of “Applicable Margin”
in Section 1.1 of the Credit Agreement is hereby amended by:


(i) deleting the pricing grid therein and replacing it with the following
pricing grid:


Pricing Level
Consolidated Total Lease Adjusted Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Less than or equal to 2.50
0.125%
1.50%
0.50%
II
Greater than 2.50 to 1.00, but less or equal to than 3.00 to 1.00
0.250%
1.75%
0.75%
III
Greater than 3.00 to 1.00
0.375%
2.00%
1.00%



and (ii) deleting clause (a) of the proviso in the first paragraph immediately
following the pricing grid therein and replacing it with the following:


(a) the Applicable Margin shall be based on Pricing Level I until the first
Calculation Date occurring after the First Amendment Effective Date and,
thereafter the Applicable Margin shall be determined by reference to the
Consolidated Total Lease Adjusted Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and


1.2    Amendment to “LIBOR”. The definition of “LIBOR” in Section 1.1 of the
Credit Agreement is hereby amended by inserting the following new sentence at
the end thereof:


Notwithstanding anything to the contrary above, if LIBOR shall be less than
zero, then LIBOR shall be deemed to be zero for the purposes of this Agreement.


1.3    Amendment to “Maturity Date”. The definition of “Maturity Date” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Maturity Date” means the earliest to occur of (a) October 30, 2020, (b) the
date of termination of the entire Revolving Credit Commitment by the Borrower
pursuant to Section 2.5, or (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 10.2(a).
1.4    Amendment to “Obligations”. The last sentence of the definition of
“Obligations” in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


The foregoing shall also include (a) all obligations under any Secured Hedge
Agreement between any Credit Party and any Hedge Bank (other than any Excluded
Swap Obligation) and (b) all obligations under any Secured Cash Management
Agreement between any Credit Party and any Cash Management Bank.
1.5    Amendment to “Revolving Credit Commitments”. The last sentence of the
definition of “Revolving Credit Commitments” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


The aggregate Revolving Credit Commitment of all of the Lenders on the First
Amendment Effective Date shall be $25,000,000.
1.6    Amendment to “Secured Obligations”. The definition of “Secured
Obligations” in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than any Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.
1.7    Amendment to “Threshold Amount”. The definition of “Threshold Amount” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Threshold Amount” means $3,000,000.
1.8    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting the definitions of “OFAC”, “Sanctioned Country” and
“Sanctioned Person”.


1.9    Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order therein:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 13.8). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal for
the reasons identified in the immediately preceding sentence of this definition.
“First Amendment Effective Date” means October 30, 2015.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Sanctions” has the meaning specified in Section 7.17(a).
“Specified Credit Party” means each Credit Party that is, at the time on which
the relevant guarantee or grant of the relevant security interest under the Loan
Documents by such Credit Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 13.8.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
1.10    Amendment to Section 5.11. Clause (f)(ii) of Section 5.11 of the Credit
Agreement is hereby amended by deleting the reference to “W-8BEN” in each
instance and replacing such reference with “W-8BEN or W-8BEN-E, as applicable,”.
1.11    Amendment to Section 7.1. The last sentence of Section 7.1 of the Credit
Agreement is hereby amended by deleting the reference to “Closing Date” therein
and replacing such reference with “First Amendment Effective Date”.
1.12    Amendment to Section 7.2. Section 7.2 of the Credit Agreement is hereby
amended by deleting each of the references to “Closing Date” therein and
replacing such references with “First Amendment Effective Date”.
1.13    Amendment to Section 7.11. The first sentence of Section 7.11 of the
Credit Agreement is hereby amended by deleting the reference to “Closing Date”
therein and replacing such reference with “First Amendment Effective Date”.
1.14    Amendment to Section 7.17. Section 7.17 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
Section 7.17 Anti-Terrorism; Anti-Money Laundering.
(a)    None of the Credit Parties, any of their Subsidiaries or, to the
knowledge of the Borrower, any of their officers, directors, agents or
employees, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control,
the U.S. Department of State, the United Nations Security Council, the European
Union or Her Majesty’s Treasury (collectively, “Sanctions”), or (ii) located,
organized or residence in a country or territory that is, or whose government
is, the subject of Sanctions.
(b)    Each of the Credit Parties and their Subsidiaries is in compliance, in
all material respects, with the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq. (the “FCPA”), and any foreign counterpart thereto. None of the
Credit Parties or their Subsidiaries has made a payment, offering, or promise to
pay, or authorized the payment of, money or anything of value (i) in order to
assist in obtaining or retaining business for or with, or directing business to,
any foreign official, foreign political party, party official or candidate for
foreign political office, (ii) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (iii) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of the FCPA.
1.15    Amendment to Section 9.1. Section 9.1 of the Credit Agreement is hereby
by:
(i) deleting the reference to “$3,000,000” in clause (d) thereof and replacing
such reference with “$4,500,000”;
(ii) deleting the reference to“$1,500,000” in clause (f) thereof and replacing
such reference with “$2,250,000”; and
(iii) deleting the reference to“$2,000,000” in clause (l) thereof and replacing
such reference with “$3,000,000”.
1.16    Amendment to Section 9.2. Section 9.2 of the Credit Agreement is hereby
by deleting the reference to“$2,000,000” in clause (n) thereof and replacing
such reference with “$3,000,000”.
1.17    Amendment to Section 9.3. Section 9.3 of the Credit Agreement is hereby
by:
(i) deleting the reference to “$1,500,000” in clause (g) thereof and replacing
such reference with “$2,250,000”;
(ii) deleting the reference to“$1,000,000” in clause (k) thereof and replacing
such reference with “$1,500,000”; and
(iii) deleting the reference to“$5,000,000” in clause (o) thereof and replacing
such reference with “$7,500,000”.
1.18    Amendment to Section 9.5. Section 9.5 of the Credit Agreement is hereby
by deleting the reference to“$3,000,000” in clause (d) thereof and replacing
such reference with “$4,500,000”.
1.19    Amendment to Section 9.6. Section 9.6 of the Credit Agreement is hereby
amended by:
(i) amending and restating clause (d) in its entirety as follows:
(d)    the Borrower may declare and make Restricted Payments, so long as (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) immediately after giving effect to any such Restricted
Payment on a Pro Forma Basis, the Consolidated Total Lease Adjusted Leverage
Ratio does not exceed 3.50 to 1.00;
(ii) deleting the reference to“$1,000,000” in clause (e) thereof and replacing
such reference with “$1,500,000”.
1.20    Amendment to Section 9.12(a). Section 9.12(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(a)    Consolidated Total Lease Adjusted Leverage Ratio. As of the last day of
any fiscal quarter, permit the Consolidated Total Lease Adjusted Leverage Ratio
to be greater than 3.75 to 1.00.
1.21    Amendment to Article IX. Article IX of the Credit Agreement is hereby
amended by inserting the following new Section 9.14 at the end thereof:
Section 9.14 Anti-Terrorism; Anti-Corruption.
(a)    The Credit Parties will not, directly or indirectly, use the proceeds of
the Loans or lend, contribute or otherwise make available to any Subsidiary,
joint venture partner or other individual or entity, (i) to fund any activities
of or business with any individual or entity, or in any country or territory,
that, at the time of such funding, is the subject of Sanctions in violation of
Sanctions, or (ii) in any other manner that would result in violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender or otherwise) of Sanctions.
(b)    The Credit Parties will not, directly or indirectly, use the proceeds of
the Loans for any purpose in violation of FCPA or any other applicable
anti-corruption law.
1.22    Amendment to Section 10.1. Clause (l) of Section 10.1 of the Credit
Agreement is hereby amended by deleting the reference to “thirty (30)” therein
and replacing such reference with “forty-five (45)”.
1.23    Amendment to Article XII. Article XII of the Credit Agreement is hereby
amended by inserting the following new Section 12.22 at the end thereof:
Section 12.22 No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its controlled
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Credit Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Administrative Agent and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent or the Lenders has assumed an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Lender has advised or is currently advising the
Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent or the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the financing transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent and the Lenders have not provided provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.
(b)    Each Credit Party acknowledges and agrees that each Lender and any
Affiliate thereof may lend money to, invest in, and generally engage in any kind
of business with, any of the Borrower, any Affiliate thereof or any other person
or entity that may do business with or own securities of any of the foregoing,
all as if such Lender or Affiliate thereof were not a Lender or an Affiliate
thereof (or an agent or any other person with any similar role under the Credit
Facility) and without any duty to account therefor to any other Lender, the
Borrower or any Affiliate of the foregoing. Each Lender and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facility or otherwise without having to account for the same to any other
Lender, the Borrower or any Affiliate of the foregoing.
1.24    Amendment to Article XIII. Article XIII of the Credit Agreement is
hereby amended by inserting the following new Section 13.8 at the end thereof:
Section 13.8 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds and other support as may be needed from time to time by each
Specified Credit Party to honor all of such Specified Credit Party’s obligations
under this Guaranty and the other Loan Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section or otherwise under
this Agreement voidable under Applicable Law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until all of the Guaranteed Obligations and all the obligations of the
Guarantors shall have been paid in full in cash and the Commitments terminated.
Each Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support or other agreement”
for the benefit of each Specified Credit Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
1.25    Amendments to Schedules. Schedules 7.1 [Jurisdictions of Organization
and Qualification], 7.2 [Subsidiaries and Capitalization] and 7.11 [Labor and
Collective Bargaining Agreements] to the Credit Agreement are hereby amended in
their entirety, to read in the form of such Schedules attached hereto as Exhibit
A to this Agreement.
ARTICLE II
CONDITIONS


2.1    Closing Conditions. This Agreement shall be deemed effective as of the
date set forth above (the “First Amendment Effective Date”) upon satisfaction of
the following conditions (in form and substance satisfactory to the
Administrative Agent:


(a)    Executed Amendment. The Administrative Agent shall have received a copy
of this Agreement duly executed by the Borrower, the other Credit Parties, the
Administrative Agent and the Lenders.


(b)    Organization Documents. The Administrative Agent shall have received a
certificate from a Responsible Officer of each Credit Party, in form and
substance reasonably acceptable to the Administrative Agent, certifying as to
the incumbency and genuineness of the signature of each officer of such Credit
Party executing this Agreement and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation (or certifying that no changes have been made to such
articles or certificate of incorporation or formation since the Closing Date),
(B) the bylaws or other governing document of such Credit Party as in effect on
the First Amendment Effective Date (or certifying that no changes have been made
to such bylaws or governing document since the Closing Date), (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated by this Agreement
and the execution, delivery and performance of this Agreement, and (D) a
certificate as of a recent date of the good standing of such Credit Party under
the laws of its jurisdiction of organization.


(c)    Officer’s Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower, in form and substance
reasonably acceptable to the Administrative Agent, to the effect that (A) all
representations and warranties of the Credit Parties contained in Article VII of
the Credit Agreement and the other Loan Documents are true, correct and complete
in all material respects as of the First Amendment Effective Date, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects on and as of the First Amendment Effective Date with
the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date); and (B) no Default or Event of Default exists and is continuing.


(d)    Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer of the Borrower (in his or her capacity as such and not in
his or her individual capacity), that immediately after giving effect to this
Agreement, the Borrower is and, taken as a whole, the Credit Parties are
Solvent.


(e)    Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of counsel to the Credit Parties addressed to the
Administrative Agent and the Lenders with respect to the Credit Parties, this
Agreement and such other matters as the Administrative Agent shall reasonably
request.


(f)    Fees and Out of Pocket Costs. The Administrative Agent shall have
received the upfront fees for the account of the Lenders, as set forth in the
Fee Letter dated as of September 24, 2015 between the Borrower and Wells Fargo
Bank, National Association, and the Borrower shall have paid any and all
reasonable, documented out-of-pocket costs incurred by the Administrative Agent
(including the fees and expenses Moore & Van Allen PLLC as legal counsel to the
Administrative Agent) and all other fees and amounts required to be paid to the
Administrative Agent in connection with this Agreement to the extent invoiced
prior to the date hereof.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Agreement. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    Each Credit Party and each Subsidiary thereof has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Agreement in accordance with its
terms.


(b)    This Agreement has been duly executed and delivered by the duly
authorized officers of each Credit Party that is a party hereto and constitutes
the legal, valid and binding obligation of each Credit Party that is a party
hereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


(c)    No consent or authorization of, filing with, or other act in respect of,
an arbitrator or Governmental Authority and no consent of any other Person not
obtained is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement.


(d)    The representations and warranties set forth in the Loan Documents are
true and correct in all material respects as of the date hereof, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects on and as of the date hereof with the same effect as
if made on and as of such date (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date).


(e)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.


(f)    The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.


(g)    The Obligations of the Credit Parties are not reduced or modified by this
Agreement and are not subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement, as amended hereby, and each other Loan Document to which it is
a party and acknowledges and reaffirms (a) that it is bound by all terms of the
Credit Agreement, as amended hereby, and each other Loan Document to which it is
a party applicable to it and (b) that it is responsible for the observance and
full performance of its respective obligations under the Loan Documents.


3.4    Loan Document. This Agreement shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5    Entirety. This Agreement and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.6    Counterparts; Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Agreement by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.7    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


3.8    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.


3.9    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 12.5 and 12.6 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[Signature pages to follow]








IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed on the date first above written.




BORROWER:                    CHUY’S HOLDINGS, INC.,
a Delaware corporation


By:     /s/ Jon W. Howie                
Name:     Jon W. Howie
Title: Chief Financial Officer




GUARANTORS:                CHUY’S OPCO, INC.,
a Delaware corporation


By:     /s/ Jon W. Howie                
Name:     Jon W. Howie
Title: Chief Financial Officer














AGENTS AND LENDERS:            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, Issuing Lender and
Lender


By:     /s/ Darcy McLaren                
Name:     Darcy McLaren
Title: Director










Exhibit A


See attached.
Schedule 7.1




Jurisdictions of Organization




Loan Party
Jurisdiction of Organization
Chuy’s Holdings, Inc.
Delaware
Chuy’s Opco, Inc.
Delaware





Schedule 7.2




Capitalization




Subsidiary
Shares Authorized
Ownership


Chuy’s Opco, Inc.
1,000 Shares of Common Stock authorized.
100 Shares of Common Stock (owned by Chuy’s Holdings, Inc.)







Schedule 7.11




Labor and Collective Bargaining Agreements


None.



